Opinion issued January 10, 2008








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-07-00567-CV
____________

IN RE CHEN-LOONG CHIANG, Relator



Original Proceeding on Petitionfor Writ of Mandamus



MEMORANDUM OPINION
	Relator, Chen-Loong Chiang, represents to this Court that he has settled all
matters in controversy with Eddy Y.C. Lin and, therefore, request this Court to
dismiss his petition for writ of mandamus.  
	We grant relator's motion to dismiss his petition for writ of mandamus.  All
other pending motions in this original proceeding are overruled as moot. 

PER CURIAM
Panel consists of Justices Taft, Keyes, and, Alcala.